Case 2:15-cr-00707-SRB Document 588-1 Filed 09/13/19 Page 1 of 22

    

 

 

    

United States District Court £:

wae a
DISTRICT OF ARIZONA WW edi bam S

In the Matter of the Search of

Information Associated with WhatsApp account 623-313-6382 CASE NUMBER: . .
that is Stored at Premises Controlled by WhatsApp | 5 +t 3 2 } M B

Application for a Search Warrant

I, a federal law enforcement officer or an attorney for the government, request a search
warrant and state under penalty of perjury that I have reason to believe that there is now concealed
on the following person or property located in the Northern District of California:

See Attachment A, incorporated by reference
The person or property to be searched , described above, is believed to conceal:
See Attachment B, incorporated by reference

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):

evidence of a crime;

contraband, fruits of crime, or other items illegally possessed;

property designed for use, intended for use, or used in committing a crime;

a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of _18 U.S.C. § 241, and the application is based on these facts:
See Attachment C, incorporated by reference

OO

Cl Delayed notice of _30_ days (give exact ending date if more than 30 days: ) is requested under
18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

Authorized by AUSA J oseph Koehler . Applicant's signature

Stewart L. Whitson , Special Agent

Printed name and title

Sworn to before me and signed in my presence.
Date: _May 14, 2015 Pave 4. a & |
oC o Zap a.m. ‘ (hidge’s signature —

City and state: Phoenix, Arizona Bridget S. Bade, United States Magistrate Judge
Printed name and title ,
Case 2:15-cr-00707-SRB Document 588-1 Filed 09/13/19 Page 2 of 22

ATTACHMENT A
Property to Be Searched

This warrant applies to information associated with the WhatsApp account number
623-313-6382 that is stored at premises owned, maintained, controlled, or operated by

WhatsApp, a company headquartered in San Francisco, California.
Case 2:15-cr-00707-SRB Document 588-1 Filed 09/13/19 Page 3 of 22

ATTACHMENT B
Particular Things to be Seized

I. Information to be disclosed by WhatsApp

To the extent that the information described in Attachment A is within the
possession, custody, or control of WhatsApp, including any messages, records, files, logs,
or information that have been deleted but are still available to WhatsApp, or have been
preserved pursuant to a request made under 18 U.S.C. § 2703(f), WhatsApp is required to

disclose the following information to the government for each account listed in

Attachment A:

a. All identity and contact information, including full name, e-mail address, physical
address (including city, state, and zip code), date of birth, phone numbers, gender,

hometown, occupation, and other personal identifiers;
b. All past and current usernames associated with the account;

c. The dates and times at which the account and profile were created, and the Internet

Protocol (“IP”) address at the time of sign-up;

d. All activity logs including IP logs and other documents showing the IP address,

date, and time of each login to the account, as well as any other log file information;

€. All information regarding the particular device or devices used to login to or

access the account, including all device identifier information or cookie information,
Case 2:15-cr-00707-SRB Document 588-1 Filed 09/13/19 Page 4 of 22

including all information about the particular device or devices used to access the account

and the date and time of those accesses;

f. All data and information associated with the profile page, including photographs,

“bios,” and profile backgrounds and themes;
g. All communications or other messages sent or received by the account;

h. All user content created, uploaded, or shared by the account, including any

comments made by the account on photographs or other content;

i. All photographs and images in the user gallery for the account;
j. All location data associated with the account, including geotags;
k. All data and information that has been deleted by the user;

1. — A list of all of the people that the user follows on WhatsApp and all people who

are following the user (i.e., the user’s “following” list and “followers” list), as well as any

friends of the user;

m. A list ofall users that the account has “unfollowed” or blocked;

n. All privacy and account settings;

0. All records of WhatsApp searches performed by the account, including all past

searches saved by the account;

p. All information about connections between the account and third-party websites

and applications; and,
Case 2:15-cr-00707-SRB Document 588-1 Filed 09/13/19 Page 5 of 22

q. All records pertaining to communications between WhatsApp and any person
regarding the user or the user’s WhatsApp account, including contacts with support

services, and all records of actions taken, including suspensions of the account.

II. Information to be seized by the government

All information described above in Section J that constitutes fruits, evidence and
instrumentalities of violations of 18 U.S.C. 241 involving Elton Francis Simpson and
Nadir Hamid Soofi, since inception of the account, including, for each username

identified on Attachment A, information pertaining to the following matters:

(a) Information pertaining to the conspiracy against rights described in the affidavit,

including references to:

1. Evidence of Simpson and Soofi conspiring to plan an attack against the
“Prophet Muhamed Cartoon Contest”, specifically, emails, postings, messages,
documents or files containing information related to attack planning, firearms or
related training for the use of firearms and improvised explosive devices, or

regarding the promulgation of terrorist activity;

2. Evidence of Simpson and Soofi conspiring to plan an attack against any
public event, specifically, emails, postings, messages, documents or files
containing attack planning, firearms or related training for the use of firearms and

improvised explosive devices, or regarding the promulgation of terrorist activity;
Case 2:15-cr-00707-SRB Document 588-1 Filed 09/13/19 Page 6 of 22

3. Communications constituting or evidencing crimes, specifically, emails,
postings, messages, documents or files reflecting correspondence with a

designated terrorist organization, terrorist representatives and potential terrorist

recruits;

4. Evidence that can help establish the identities of any coconspirators,

terrorist representatives or potential terrorist recruits;

5. Information related to the geographic location of coconspirators, designated

terrorist representatives or potential terrorist recruits;

6. Documents or other items containing passwords or other information

needed to access Simpson or Soofi’s online accounts.

7. Documents or other items containing information related to other digital
facilities, Internet profiles, messaging application profiles, or e-mail addresses that

Simpson and Soofi may have used to provide support for designated terrorist

organizations.

(b) Evidence indicating how and when the WhatsApp account was accessed or used,
to determine the chronological and geographic context of account access, use, and events

relating to the crime under investigation and to the WhatsApp account owner;

(c) Evidence indicating the WhatsApp account owner’s state of mind as it relates to

the crime under investigation;
Case 2:15-cr-00707-SRB Document 588-1 Filed 09/13/19 Page 7 of 22

(d) The identity of the person(s) who created or used the user ID, and records that help

reveal the whereabouts of such person(s).
Case 2:15-cr-00707-SRB Document 588-1 Filed 09/13/19 Page 8 of 22

CERTIFICATE OF AUTHENTICITY OF DOMESTIC BUSINESS RECORDS

PURSUANT TO FEDERAL RULE OF EVIDENCE 902(11)

I, , attest, under penalties of perjury
under the laws of the United States of America pursuant to 28 U.S.C. § 1746, that the
information contained in this declaration is true and correct. I am employed by

WhatsApp, and my official title is . Iam a custodian
of records for WhatsApp. I state that each of the records attached hereto is the original

record or a true duplicate of the original record in the custody of WhatsApp, and that I am

the custodian of the attached records consisting of (pages/CDs/kilobytes). I
further state that:
a. all records attached to this certificate were made at or near the time of the

occurrence of the matter set forth, by, or from information transmitted by, a person with

knowledge of those matters;

b. such records were kept in the ordinary course of a regularly conducted

business activity of WhatsApp; and

C. such records were made by WhatsApp as a regular practice.

I further state that this certification is intended to satisfy Rule 902(11) of the

Federal Rules of Evidence.

 

Date Signature
oO Oo ITD A BP W PB

NN NY NY HY YH Ww bw Y/Y
Ce ~IA A RON FSF SF CeO DURA aODHASs

 

Case 2:15-cr-00707-SRB Document 588-1 Filed 09/13/19 Page 9 of 22

ATTACHMENT C

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Stewart L. Whitson, a Special Agent with the Federal Bureau of Investigation

(FBD, being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application for a search warrant to search online

messaging accounts utilized by Elton F. Simpson. Your affiant submits that there is
probable cause to believe that evidence of Title 18 U.S.C. § 241, Conspiracy against
rights, will be found within the listed items described in this affidavit. This affidavit
is made in support of an application for a search warrant under 18 U.S.C. §§ 2703(a),
2703(b)(1)(A) and 2703(c)(1)(A) to require the Social Media and Online Messaging
Application Providers to disclose to the government copies of the information
(including the content of communications) further described in Section I of
Attachment B. Upon receipt of the information described in Section I of Attachment
B, government-authorized persons will review that information to locate the items

described in Section I of Attachment B.

. Iam a Special Agent with the FBI and am currently assigned to the FBI’s Phoenix,

Arizona Division. I have been employed by the FBI as a Special Agent since
September 25, 2011. As part of my responsibilities, I am charged with investigating
violations of statutes applying to crimes related to national security. During this
period of time, I have worked a multitude of national security-related investigative
assignments. I have also attended numerous seminars and other training courses
during my career, and have obtained a Juris Doctorate Degree as well as a Bachelor’s
degree in Political Science with a Minor in History from the University of Minnesota.
Prior to my employment with the FBI, I served as an Infantry Officer with the United
States Army. I am currently assigned to the Phoenix division of the FBI-JTTF (Joint

 
So Oo TH A FP W NHN

Y NY NY NY NH NY NY WN bw
SI AAR SHH FSO eWIAAGARaAaRES

 

Case 2:15-cr-00707-SRB Document 588-1 Filed 09/13/19 Page 10 of 22

Terrorism Task Force) and have been assigned to the JITF for the past 3 years. As
part of my duties with the JTTF, I am generally authorized to investigate violations of
the laws of the United States and to execute search and seizure warrants issued under

the authority of the United States.

. I know that it is a violation of Title 18, United States Code, Section 241 for two or

more persons to conspire to injure, oppress, threaten, or intimidate any person in any
State, Territory, Commonwealth, Possession, or District in the free exercise of
enjoyment of any right or privilege secured to him by the Constitution or laws of the

United States, or because of his having exercised the same. Title 18, U.S.C. 241.

. Lam familiar with the facts concerning a shooting of a security guard and two subjects

identified as Elton Francis Simpson and Nadir Hamid Soofi in Garland, Texas. On
May 3, 2015 at approximately 6:51 pm central time a vehicle bearing Arizona license
tag AGV6488, registered owner is identified as Nadir Hamid Soofi, approached an
event entitled “the Prophet Muhamed Cartoon Contest”, and encountered a security
guard. An exchange of gunfire ensued, the security guard was hit in the ankle, and
the two subjects were killed by law enforcement outside of their vehicle at the scene.
Analysis of the fingerprints of the deceased gunmen confirmed them to be Elton
Francis Simpson and Nadir Hamid Soofi. At the time of the shooting, both subjects
possessed AK-47 style assault rifles. These facts are based upon statements provided
to me by investigators from the FBJ and other law enforcement agencies in Texas and

my ongoing investigation of the subjects.

. Because this affidavit is being submitted for the limited purpose of securing a search

warrant, I have not included each and every fact known to me concerning this
investigation. I have set forth only the facts that I believe are necessary to establish
probable cause to believe that evidence of violations of 18 U.S.C. § 241 is within the

online messaging account described in Attachment A.

6. The specific online messaging accounts to be searched are:

a. Surespot Account: jubal911

~-2--

 
Case 2:15-cr-00707-SRB Document 588-1 Filed 09/13/19 Page 11 of 22

b. WhatsApp Account: 623-313-6382
c. Google+ Account: Ibrahim Ryan

7. The information to be searched is described in the following paragraphs and in

Attachment A.
TECHNICAL TERMS

8. Based on my training and experience, I use the following technical terms to convey

the following meanings:

a. IP Address: An Internet Protocol address (or simply “IP address’’) is a unique

Oo ea SIND NA BP W HO

YN NY NY NY NNW
eu ar Foner FS CK3SHRRBDBEBDH OS

 

numeric address used by computers on the Internet. An IP address is a series
of four numbers, each in the range 0-255, separated by periods (e.g.,
121.56.97.178). Every computer attached to the Internet computer must be
assigned an JP address so that Internet traffic sent from and directed to that
computer may be directed properly from its source to its destination. Most
Internet service providers control a range of IP addresses. Some computers
have static—that is, long-term—IP addresses, while other computers have

dynamic—that is, frequently changed—IP addresses

. Internet: The Internet is a global network of computers and other electronic

devices that communicate with each other. Due to the structure of the Internet,
connections between devices on the Internet often cross state and international

borders, even when the devices communicating with each other are in the same

state.
INVESTIGATION AND INITIAL SEARCH

9. On May 3, 2015 at approximately 6:51 pm (CST) Elton Simpson and Nadir Soofi,
both of 13850 N 19th Ave, Phoenix, AZ, 85023, apartment 219 were shot and killed
outside the American Freedom Defense Initiative’s (AFDI) Draw Muhammad Contest
being held at the Curtis Culwell Center, 4999 Naaman Forest Blvd, Garland, Texas by
Garland Police Department (GPD) officers after initiating gunfire with the officers.

Creation and publication of a cartoon depicting the prophet Mohamed is a

-3-

 
oo Oo ITH HT FP WD HN

NY N NY NY NY HB NY WN YN Be Be Be Ee

Case 2:15-cr-00707-SRB Document 588-1 Filed 09/13/19 Page 12 of 22

 

11.

Constitutionally-protected activity. According to GPD, the two armed males exited a
black Chevrolet Cobalt, Arizona license plate AGV6488, registered to Soofi, and fired
at a Garland Independent School District (GISD) security guard, who suffered an
ankle wound. Two GPD officers engaged the males. One of the males, after being
shot, reached into a backpack and pulled out what officers believed to be a hand
grenade. At that point, additional GPD officers engaged the two males with their
firearms, killing them. These facts are based upon statements provided to me by

investigators from the FBI and other law enforcement agencies in Texas and my

ongoing investigation of the subjects.

10.Elton Francis Simpson and Nadir Hamid Soofi both resided at 13850 North 19%

Avenue, Phoenix, Arizona, 85023, Apartment 219. Agents have interviewed the
management of the apartment complex at 13850 North 19™ Avenue and determined
the apartment was rented in Soofi’s name. Both Simpson and Soofi listed this address
on their Arizona State Driver Licenses. Soofi has two vehicles with Arizona
registrations associated with this address: a white 2000 Chevrolet van bearing Arizona
license plate BCK8861 and a black 2008 Chevrolet 2-door car bearing Arizona
license plate AGV6488 (the car at the scene in Garland, Texas). .

On May 3, 2015, at approximately 6:35pm central time (Dallas time), approximately
16 minutes prior to the time of the attack described above, a Twitter account believed
to belong to Elton Simpson, using Twitter ID 3161708545, handle @atawaakul, (a
twitter account Simpson has used extensively since April 17, 2015), sent out the
following Tweet (communication): “The bro with me and myself have given bay’ah
to Amirul Mu’mineen. May Allah accept as us mujahideen. Make dua. #texasattack.”
Based on my training and experience I believe the following are loose translations
related to the above communication: Bay’ah translates as an oath of allegiance.
Amirul Mu’mineen is the title held by the Khalifa, or ruler of Islam. Mujahideen are
holy warriors of Islam committed to waging jihad. Make dua means pray, likely in

this context it means pray for us (Simpson and his companion).

-4-

 
Oo oe ID HA FP WO YP eS

NM NY NY NY NY NN HY BE
CIA AKR HYP F&F SF Ce RAAARBaHAS

 

Case 2:15-cr-00707-SRB Document 588-1 Filed 09/13/19 Page 13 of 22

12. The identities of the two deceased subjects have been confirmed as Elton Francis

Simpson and Nadir Hamid Soofi.

USE OF ONLINE APPLICATION TO COMMUNICATE WITH A MEMBER OF A —
DESIGNATED TERRORIST ORGANIZATION

13.Further investigation reveals that prior to these events; Twitter accounts resolving to
the residential address of both Simpson and Soofi publicly posted their intentions for
May 3, 2015. This Twitter posting was further “re-tweeted” by Islamic State of Iraq
and the Levant (SIL) member, Junaid Hussain. At approximately 8:04 PM (CST),
@_AbuHuS5S5ain also tweeted: “The 2 Brothers attained shahdah in texas! O Kuffar
know that death is better than living humiliated! Allahu Akbar !!!” #garlandshooting.
As of May 1, 2015, three days prior to the shooting, Simpson was a follower of Junaid
Hussain on twitter via his @AbuHuSS5ainBrit, which was the precursor to the account,
@_AbuHu5Sain.

BACKGROUND ON JUNAID HUSSAIN

14.On or about April 7, 2015, the Honorable Frank Maas in the Southern District of New
York signed a search warrant for the contents of eight Twitter accounts believed to be
used by Junaid Hussain, a member of the Islamic State of Iraq and the Levant (ISIL),
including @AbuHussain104, @AbuHuS5S5ain_ (the “April 7 Search Warrant”).

15.@AbuHussain104 uses an avatar photo visually similar to that of @_AbuHu5Sain and
@AbuHuS5S5ainBrit. Additionally, @AbuHussainl104, @AbuHuS5SainBrit and
@_AbuHu55ain have several logins from IP address 185.19.80.224, an IP range

allocated to Star Satellite Communications Company, PJSC (“Star Satellite”).

-5-

 
Case 2:15-cr-00707-SRB Document 588-1 Filed 09/13/19 Page 14 of 22

o Se HN DA FP WD HN

NY NY NY NY NY NY WN WN bh
CIA AR HH HF FCEOe DTA AREAaKAS

 

iz AbuHussainAlBritani ae)

The 2 Brothers attained shahdah in texas! O
Kuffar know that death is better than living
humiliated! Allahu Akbar !!) #garlandshooting

 

 

Screenshot of @_AbuHu55ain

  

AbuHussainAlBritani
AbuHussainAlBritani - en
ce us eas : Random Briisn Mujahid Somewhere in :
. a The islamic State # “InspweTheSebevers §
Atk. ADuHussaing (Brothers enh} : # JinadFesabiiiah / Another New f
Account MBB Abutussain2 (Brothers
Gniy}

3 Cowlatul islam E

 

Screenshot of @AbuHuS5S5ainBrit Screenshot of @AbuHuS5SainBrit

16.Based on my experience, Star Satellite is a service used frequently by social media
accounts associated with ISIL in Syria, to include official Twitter accounts for ISIL’s
official media outlet Al-I'tisam Media Foundation and the English-focused media

group, Al-Hayat Media Center, as well as ISIL member, Junaid Hussain.

 
So Oo TDD HN FF W YN ke

N NY NY NY NY NY NY WY YN Ye
eI AAR HH SF FSO e DUA ARARAS

 

Case 2:15-cr-00707-SRB Document 588-1 Filed 09/13/19 Page 15 of 22

CLAIM OF RESPONSIBILITY FOR ATTACK IN GARNER, TEXAS BY
@TAWAAKUL (A/K/A @ATAWAAKUL) [TWITTER ID: 3161708545]

17.On April 23, 2015 at approximately 2:42 AM (CST), Twitter account @tawaakul
(a/k/a @atawaakul) associated with Twitter ID: 3161708545, publicly posted “When

will they ever learn? They are planning on selecting the best picture drawn of

Rasulullah (saws) in texas.”
18.@tawaakul (a/k/a @atawaakul) included a link to an article about the “American

Freedom Defense Initiative’s (AFDD, Draw Muhammad Contest” to take place on
May 3, 2015 at the Curtis Culwell Center, 4999 Naaman Forest Blvd, Garland, Texas.

@@mmm™ Shariah is Light : :
When wit they ever learn? They are planning on selecting the best picture
drawn of Rasulullan (saws) in texas

DPBHGAM COMA OW Ig. Sm

Fe] Sreitbant News

The AFD Oraw SMtuhammad Contest: Announcing the People’s
Choice Award... wus

ert

  

in light of the huge numer of suomissions of Muhammad cartoons

xp

that we have recewed, we have decided to give a Second prize the 3 ;
Paople’s Chace Award at's :
o 8 ved

eve th SED

7 3 “es MS

taviaa au

Screenshot of April 23, 2015 post by @tawaakul
[Time on Screenshot is Pacific Daylight Time]

19. On May 3, 2015 at 6:35PM (CST), the same account, @tawaakul (a/k/a
@atawaakul), associated with Twitter ID: 3161708454, posted the following public
post: “The bro with me and myself have given bay’ah to Amirul Mu’mineen. May
Allah accept us as mujahideen. Make dua. #texasattack.”

 
Case 2:15-cr-00707-SRB Document 588-1 Filed 09/13/19 Page 16 of 22

So eo YTD NH BR W NO He

YN NY NY NY NY NY NN NY Hw BH Be
eNY AARON SF SCR DAARAKRES

ie Shariah is Light os 2 Follow

The bro with me and myself have given bay'ah
to Amirul Mu'mineen. May Allah accept us as

mujahideen.
Make dua

‘texasaitack

< 9 AvUAB@EeRe

 

Screenshot of May 3, 2015 post by @atawaakul |

[Time on Screenshot is Pacific Daylight Time]

20. The aforementioned Tweet was retweeted by Twitter account, @_AbuHuS5Sain.
21.At approximately 8:04 PM CST, @_AbuHuS5S5ain also tweeted: “The 2 Brothers
attained shahdah in texas! O Kuffar' know that death is better than living humiliated!

Allahu Akbar !!!” #garlandshooting

 

 

' [ know from my experience that “Kuffar” (var Kufr) is a derogatory term utilized
by those who engage in violent jihad to refer to westerners, frequently referring to

Americans.

-8-

 
Case 2:15-cr-00707-SRB Document 588-1 Filed 09/13/19 Page 17 of 22

oOo ss HN MH FP WO NO

—
Co ©

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

a AbuHussainAlBritani Lo: = ;
ett : = AbuHussainAlBritani
“And do nat say about those who are killed in: . hho Th
the way of Allah . “They are dead.” Rather, Kill Those That Insult The Prophet -
#GarlandShooting

they are alive, but you perceive it not"

= AbuHussainAlBritani 2 = AbuHussainAlBritani
The 2 Brothers attained shandah in texas! O

Kuffar know that death is better than living
humiliated! Allahu Akbar !!! #garlandshooting

fire at the Prophet Muhammad (8.a.w) art
exhibition in texas! #TexasAttack

an a: | : teal

* AbuHussainAlBritani iz AbuHussainAlBritani
If there is no check on the freedom of your
speech. then let your hearts be open to the
freedom of our actions #GarlandShcoting
#TexasAttack

give you Jannah!

#TexasAttack

%,° AbuHussainAlBritani - _ SO a
ve fey Shariah is Light
They Thought They Was Safe In Texas From : ,

ra a Se Ro

 

Screenshot of May 3, 2015 posts by @_AbuHluSS5ain

appeared to resolve to areas around Dallas, Texas. See below:

account_id: 3161708545
created_at: 2015-05-03 21:25:08 GMT +0000
last_login_ ip: 75.230.2.17

account_id: 3161708545
created_at: 2015-05-03 19:05:22 GMT +0000
last_login ip: 75.241.5.135

Allahu Akbarl!!! 2 of our brothers just opened

@atawaakul May Allah swi reward you and

 

 

22.On May 3, 2015, results of an emergency disclosure from Twitter for the account
@tawaakul (a/k/a @tawaakul) revealed a May 3, 2015 login, using IP address
75.230:2.17. This IP is allocated to Verizon Wireless and according to a search on ip-
tracker.org, resolves to Saltillo, Texas. Two other Verizon IP hits from 3 May 2015

 
oOo eo NAT NWN Wn FP WD YN

MN NN KN NHN DH
CIA A AK ENH HF SF CH VA AREBDBAS

 

Case 2:15-cr-00707-SRB Document 588-1 Filed 09/13/19 Page 18 of 22

account_id: 3161708545
created_at: 2015-05-03 16:20:48 GMT +0000
last_login ip: 75.240.127.231

23.On May 3, 2015, results of an emergency disclosure request to Verizon revealed the

aforementioned logins from IP 75.230.2.17 were accessed by phone number 505-728-
1416 [Note: area code 505 is New Mexico]. According to Verizon, the phone number
was maintained by TracFone, a pre-paid wireless provider, which operates as a mobile
virtual network operator (MVNO) and maintains holding agreements with several
mobile providers, to include Verizon Wireless. According to the Verizon results, the

account was first accessed on May 2, 2015.

24.As a result of a follow on emergency disclosure request to TracFone , TracFone

provided that 505-728-1416 was associated with MEID of the actual device
A10000333A8C31.

25.A fourth IP, 98.167.235.120, was used to login to @tawaakul (a/k/a @tawaakul) on

May 2, 2015. 98.167.235.120 is allocated to Cox Communication in Phoenix, AZ.

26. According to results of a subpoena issued by the United States Attorney’s Office

(USAO) for the Eastern District of Virginia (EDVA), issued on May 4, 2015 to Cox
Communications for the aforementioned IP, 98.167.235.120; this IP resolves to 13850
N 19th Ave, #219, Phoenix, AZ, 85023, the same address occupied by both Elton

Simpson and Nadir Soofi.

27.Based on the aforementioned results from Verizon, TracFone, and Cox

Communications, I believe Simpson and Soofi were located at their Phoenix, AZ
apartment on May 2, 2015, purchased the TracFone with associated number 505-728-
1416 on or about May 2, 2015 while in transit to Garner, Texas, and were located in
Texas on or about May 3, 2015, when Simpson or Soofi used the TracPhone with
MEID A10000333A8C31, to make the post on May 3, 2015 at 2:42AM CST,

announcing his and Soofi’s intentions.

-10-

 
Oo Oo ND NH FP W YN

MN NN YN NNN SB
CIDA KR ODF FEOwxSDQVAARaAaRKAS

 

Case 2:15-cr-00707-SRB Document 588-1 Filed 09/13/19 Page 19 of 22

28. As demonstrated by Simpson’s and Soofi’s actions leading up to and as recently as

sixteen minutes prior to the attack, they were dedicated to using social media and the
internet to communicate with known affiliates of a designated terrorist organization in
order to spread their extremist ideology and communicate their violent intentions.

Simpson has had at least eight known Twitter accounts since October 2014.

29. Based on my training and experience, terrorists use social media sites and messaging

applications such as Surespot, WhatsApp, and Google+, to exchange terrorist training
videos, share manuals and doctrine, provide bomb making instructions and
promulgate support for extreme violent ideology. Terrorists also often use such sites
and/or applications to communicate to one another regarding plans for attacks. It is
reasonable to believe that Simpson and Soofi communicated, conspired, shared or
received ideas through their various social media sites to coordinate and execute the

attack on May 3, 2015 in Garland, Texas.

30.On or about April 23, 2015, Simpson, utilizing Surespot Account Jubal911,

conversed with an FBI Undercover Employee (UCE).

31.Open source database queries revealed that WhatsApp Account 623-313-6382 was

utilized by Simpson prior to his death. In addition, the number matches a cell phone
number provided to the FBI by Simpson during an interview conducted July 23, 2012.
The phone associated with 623-313-6382 was found at the scene in Garland, Texas

after the shootout.

32.Open source database queries revealed information indicating that Google+ Account

Ibrahim Ryan is attributed to Simpson.
ITEMS TO BE SEARCHED AND INFORMATION TO BE SEIZED

33.Full details of the social media and online messaging application accounts to be

searched will be included in Attachment A. The information to be disclosed is
described in Section I of Attachment B. Upon receipt of the information described in
Section I of Attachment B, government-authorized persons will review that

information to locate the items described in Section II of Attachment B.

-1l1-

 
Co OND DH HA BP W DH HY

Rw N NN YY HN we
SA ADAHE BNA SF COWRA ARON DS

 

Case 2:15-cr-00707-SRB Document 588-1 Filed 09/13/19 Page 20 of 22

34. Based on the information described above, my participation in this investigation, and

my training and experience, I believe Simpson and Soofi conducted the attack on the
“Prophet Muhamed Cartoon Contest” in order to injure, oppress, threaten, or
intimidate individuals in connection with the exercise of their Constitutional rights of
freedom of association and freedom of speech. My belief is based on the following:
(1) Soofi’s registered vehicle was found at the scene in Texas; (2) Simpson sent what
appears to be a final Twitter message regarding the impending attack and his support
for the Islamic mujahideen cause, indicating intent to intimidate and interfere with the
exercise of freedom of speech of persons engaged in drawing depictions of the
Prophet Muhamed; and (3) Simpson and Soofi were involved in the firefight and were
found deceased at the scene. Based on my training and experience, I believe that all
of these factors are consistent with individuals who conspired to injure, oppress,

threaten, or intimidate persons in connection with the exercise of their Constitutional

rights.

35. Based upon the foregoing, I respectfully submit there is probable cause to believe that

evidence found in Simpson and Soofi’s social media and online messaging
application accounts described in Attachment A will contain evidence, fruits, and

instrumentalities of the Subject Offenses, as more fully described in Attachment B to

the proposed warrants.

36.In particular, I believe Simpson and Soofi’s social media and online messaging

application accounts are likely to contain the following information:

a. Evidence of Simpson and Soofi conspiring to plan an attack against the
“Prophet Muhamed Cartoon Contest”, including but not limited to any emails,
postings and electronic messages, documents containing information related to
attack planning, firearms or related training for the use of firearms and

improvised explosive devices, or regarding the promulgation of terrorist

activity;

-12-

 
oC Oo ND WH FPF W NO &

NY NY NY NY NY NH NY ND bw Be He Se He Bw
CY AM PF BN HF SFO wm XA AUR OPYV aS

 

Case 2:15-cr-00707-SRB Document 588-1 Filed 09/13/19 Page 21 of 22

. Evidence of Simpson and Soofi conspiring to plan an attack against any public

event, including but not limited to any electronic messages, documents
containing attack planning, firearms or related training for the use of firearms

and improvised explosive devices, or regarding the promulgation of terrorist

activity;

. Communications constituting or evidencing crimes, including but not limited

to correspondence with a designated terrorist organization, terrorist

representatives and potential terrorist recruits;

. Evidence that can help establish the identities of any coconspirators, including

but not limited to designated terrorist representatives and potential terrorist

recruits;

. Information related to the geographic location of coconspirators, including but

not limited to designated terrorist representatives and potential terrorist

recruits;

Documents or other items containing passwords or other information needed to

access Simpson or Sooft’s online accounts.

. Documents or other items containing information related to other digital

facilities which Simpson and Soofi may use to provide support for designated
terrorist organizations, including but not limited to other Internet profiles,
social media and online messaging application accounts, and e-mail addresses.

CONCLUSION

37.Based on the foregoing, your affiant respectfully requests a search warrant be

authorized for the search of Elton Simpson and Nadir Soofi’s social media and

- 13-

 
Oo Fe DT WDH WN BP W NHN eS

WN YN wY NHN NWN bw KL
eo IAA KB OND HF FOS RDA AREDBDHOOS

Case 2:15-cr-00707-SRB Document 588-1 Filed 09/13/19 Page 22 of 22

online messaging application accounts, described in Attachment A, for evidence

described in Attachment B as outlined above.

Respectfully submitted,

SONG >

Stewart L. Whitson
Special Agent
Federal Bureau of Investigation

dt :
Subscribed and sworn before me on this iY day of May, 2015.

frubhpe-_ 2. WG Ke
Bridget S. Bade
United States Magistrate Judge

-14-

 

 
